Harris, J.
Of the oppression, from the heavy costs which the plaintiff in error will necessarily sustain, by reason of the defendant in error having sued in the County Court, his claims broken up into amounts so as to be covered by the jurisdic*84tion of that Oourt, we are fully sensible. Had there been but one case, and brought to the Superior Oourt, the cost would not have exceeded fifteen dollars ; or if two, thirty dollars. As it is, there are forty-four suits ; and the probable costs will be over six hundred dollars. It is not right that such a state of things should exist; it will again and again occur in suits on Bank notes, unless corrected by definite and j ust legislation.
We have no power to alter the law, or, by any decision made in accordance with law, to relieve the plaintiff in error from the costs which they will incur, by ordering a consolidation of these forty-four suits. An order for consolidation would operate an ouster of the jurisdiction of the County Oourt; — that jurisdiction was conferred by law, and can be taken away only by law.
Judgment affirmed.